COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 8, 2016
                              No. 10-16-00197-CV
                IN THE INTEREST OF O.D.M.S. AND N.S., CHILDREN
                                       
                                center-4254500
                      From the County Court at Law No. 2
                             Johnson County, Texas
                         Trial Court No. CC-D20140312
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's Order of Termination signed on June 8, 2016 is affirmed.
It is further ordered that appellee, the State of Texas, is awarded judgment against Angelica Renee Scholl for the State's appellate costs that were paid, if any, by the State; and all unpaid appellate court cost, if any, is taxed against Angelica Renee Scholl.
Notwithstanding the foregoing assessment and taxation of cost, payment of cost by Angelica Renee Scholl is not required because she was entitled to proceed without payment of cost under Texas Rule of Appellate Procedure 20.1.  See Tex. R. App. P. 43.4.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
1252375789797500							PER CURIAM
			SHARRI ROESSLER, CLERK			
3040380-1206500
			By: ___________________________
				Nita Whitener, Deputy Clerk